t c memo united_states tax_court stuart j hoffenberg petitioner v commissioner of internal revenue respondent docket no 12103-06l filed date stuart j hoffenberg pro_se john r bampfield for respondent memorandum opinion gale judge this case is before the court on respondent’s motion for summary_judgment on the issue of whether respondent may proceed by levy to collect unpaid income taxes with respect to petitioner’s and taxable years petitioner was afforded an opportunity to respond and did so as discussed more fully below we conclude that there are no genuine issues of material fact in this case and respondent is entitled to judgment as a matter of law background1 at the time the petition was filed petitioner resided in tennessee respondent received form sec_1040 u s individual_income_tax_return for taxable years and from petitioner on date and date respectively which reported that petitioner had no tax_liability for these years respondent did not accept these returns for filing instead imposing frivolous_return penalties and preparing substitutes for return for both years on date respondent sent petitioner notices of deficiency with respect to and determining deficiencies as well as additions to tax under sec_6651 for failure_to_file and sec_6654 for failure to pay estimated_tax petitioner admits receiving both notices of deficiency petitioner did not petition this court with respect to the notices consequently respondent assessed the deficiencies on the following findings are established in the record and or are undisputed unless otherwise noted all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure date in addition to the additions to tax under sec_6651 and sec_6654 covered by the notices respondent also assessed additions to tax under sec_6651 for failure to pay for and also on date respondent sent petitioner a notice cp 22e examination adjustment notice with respect to both years which petitioner admits receiving on date respondent sent petitioner a final notice-notice of intent to levy and notice of your right to a hearing with respect to the unpaid income_tax liabilities for and petitioner timely submitted a request for a hearing subsequently petitioner advised the appeals officer conducting his hearing that he did not wish to proceed with a telephone conference that he had raised all issues of concern in an date letter to respondent and that this letter contained all information he wanted considered on date respondent’s appeals_office issued petitioner a notice_of_determination concerning collections action s under sec_6320 and or notice_of_determination sustaining the proposed levy petitioner timely petitioned the court in response to the notice_of_determination on date respondent filed a motion for summary_judgment and a hearing was held thereon finding that respondent’s levy covered sec_6651 additions that had been assessed notwithstanding their omission from the notices the court concluded that the sec_6651 assessments were unfounded and denied respondent’s motion on that basis thereafter respondent abated the sec_6651 assessments for and as well as interest thereon on date respondent filed the pending motion for summary_judgment to which petitioner filed a timely response discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 79_tc_340 the party opposing summary_judgment must set forth specific facts which show that a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment is made sec_6330 requires the secretary to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer's right to a sec_6330 hearing at least days before any levy is begun if a sec_6330 hearing is requested the hearing is to be conducted by the commissioner’s office of appeals and at the hearing the appeals officer_or_employee conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability if the taxpayer did not receive any statutory_notice_of_deficiency with respect thereto or did not otherwise have an opportunity to dispute the liability sec_6330 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection and shall take into account i the verification that the requirements of any applicable law or administrative procedure have been met ii the relevant issues raised by the taxpayer iii challenges to the underlying tax_liability by the taxpayer where permitted and iv whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 we have jurisdiction to review the appeals officer's determination where we have jurisdiction over the type of tax involved in the case sec_6330 see 122_tc_287 respondent contends that he is entitled to summary_judgment because the only issues petitioner raised in connection with his hearing were challenges to the underlying tax_liabilities for and and an argument that he did not receive notice_and_demand for payment as required by sec_6303 with respect to any of the assessments in either year with respect to the underlying tax_liabilities respondent contends that petitioner was precluded from challenging them because he received notices of deficiency covering them with respect to the issue petitioner raised pertaining to notice_and_demand respondent sec_6330 has been amended to give this court jurisdiction over all collection matters effective for determinations made days after date the determination in this case was issued on date contends that a notice cp 22e mailed to petitioner on or about date which petitioner admits receiving satisfied sec_6303 petitioner contends in his response to the pending motion that the levy may not proceed because the determination under review in this court was a determination to proceed with a levy for definite amounts in each year and respondent has now conceded that portions of each amount were erroneously assessed in petitioner’s view the entire levy must now fail alternatively petitioner argues that he should be permitted to challenge the underlying tax_liabilities for and because the liabilities were modified after the issuance of the notice_of_levy that is when respondent conceded in connection with the proceedings in this case that the assessments for the sec_6651 additions for and were erroneous and abated them in petitioner’s view the underlying liability for each year is a single unitary whole consisting of the deficiency and the additions and since respondent has made an adjustment to that single underlying liability petitioner should be permitted to challenge it as well we disagree on both counts the underlying tax_liability for purposes of sec_6330 may consist of any number of discrete assessments for a given tax period--for example an assessment under sec_6201 based on amounts reported as due on a return but unpaid an assessment that occurs after a taxpayer is issued a notice_of_deficiency pursuant to sec_6213 and fails to petition the tax_court within the prescribed period or an assessment made pursuant to the so-called math error procedures of sec_6213 see 125_tc_14 122_tc_1 the validity of each such discrete assessment turns upon whether there was compliance with statutorily prescribed procedures and more to the point a taxpayer’s ability to challenge any given component assessment of the underlying tax_liability in a sec_6330 proceeding depends upon whether he received a notice_of_deficiency or otherwise had a previous opportunity to dispute it if so the taxpayer is precluded from challenging that component of the underlying liability sec_6330 the commissioner’s concession of one of the assessments making up the underlying tax_liability for a tax period generally has no impact on whether the other component assessments are valid or subject_to challenge see also kelby v commissioner t c ___ sapp v commissioner tcmemo_2006_104 here petitioner admits receiving notices of deficiency that covered the deficiencies and the sec_6651 and sec_6654 additions that were assessed for and respondent’s appeals officer confirmed that petitioner received them petitioner failed to file petitions with respect to the notices consequently petitioner may not challenge in this proceeding the underlying tax_liabilities comprising the foregoing assessments sec_6330 114_tc_176 this conclusion is unaffected by respondent’s concession that a portion of the underlying tax_liability in each year was attributable to an invalid assessment and may not be collected because the underlying liabilities are not at issue the determination to proceed with the levy is reviewed for abuse_of_discretion goza v commissioner supra pincite see also 114_tc_604 petitioner’s challenge to the underlying tax_liability for included both a claim that the amount of the deficiency was incorrect and a claim that the assessments for had been made beyond the expiration of the period of limitations on assessments a claim that the period of limitations expired before assessment is a challenge to the underlying tax_liability within the meaning of sec_6330 see 117_tc_127 see also 119_tc_140 macelvain v commissioner tcmemo_2000_320 whether construed as a claim that the assessment_period expired before the mailing of the deficiency_notice which would be precluded by sec_6330 or as a claim that the period expired during the interim between the lapse of the suspension of the period of limitations under sec_6503 and the making of the assessments cf golden v commissioner tcmemo_2005_170 n petitioner’s position is meritless even if it were assumed that the form_1040 for received by respondent from petitioner on date was a valid_return notwithstanding respondent’s determination to the contrary the period of limitation on assessment remained open when the assessments at issue for were made on date see sec_6501 see also sec_6501 therefore the appeals officer’s rejection of the statute_of_limitations claim was proper the remaining issue petitioner raised in connection with his hearing was that he did not receive notice_and_demand for payment as required by sec_6303 with respect to any of the assessments for and sec_6303 provides that the secretary shall within days after the making of an assessment of a tax pursuant to sec_6203 give notice_and_demand for payment to the person liable for the tax a notice of balance due constitutes a notice_and_demand for payment under sec_6303 craig v commissioner t c pincite there is no genuine issue of material fact as to whether respondent’s appeals officer abused his discretion in rejecting petitioner’s claim on this point petitioner admits receiving a notice cp 22e with respect to and such notice meets the requirements of sec_6303 see eg 953_f2d_531 9th cir schaper v commissioner tcmemo_2002_203 in light of petitioner’s admission which the appeals officer confirmed in his review of petitioner’s transcripts of account we are satisfied that the appeals officer obtained sufficient verification that the requirements of sec_6303 had been met finally as recorded in the notice_of_determination the appeals officer verified that the requirements of applicable law and administrative procedure had been met and took into account whether any proposed collection action balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that the collection action be no more intrusive than necessary see sec_6330 petitioner has identified no specific infirmity in the foregoing not heretofore addressed conclusion we conclude that no genuine issues of material of fact remain in this case and hold that respondent is entitled to judgment as a matter of law that he may proceed with the proposed levy to collect petitioner’s income_tax liabilities for and except to the extent attributable to additions to tax under sec_6651 accordingly we shall grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered
